Citation Nr: 0115770	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-18 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for 
pulmonary sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1971 to May 1973.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service-connection was 
granted for pulmonary sarcoidosis and assigned a 
noncompensable evaluation.  


REMAND

A noncompensable rating is to be assigned for sarcoidosis 
with chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment.  A 30 percent 
rating is assigned for pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  Pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control warrants a 60 percent evaluation.  Cor pulmonale 
or cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats and 
weight loss despite treatment requires a 100 percent 
evaluation.  Active disease or residuals of sarcoidosis may 
also be rated as chronic bronchitis under the provisions of 
Diagnostic Code 6600 and extra-pulmonary involvement under 
the specific body system involved.  38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2000).  

A 10 percent disability rating is warranted for chronic 
bronchitis for forced expiratory volume in 1 second of (FEV-
1) of 71 to 80 percent predicted, or; a ratio of forced 
expiratory volume in 1 second to forced vital capacity (FEV-
1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) of 66 to 80 percent predicted."  A 30 percent rating 
is warranted for chronic bronchitis when there is a FEV-1 of 
56 to 70 percent predicted, or a FEV-1/FVC of 56 to 70 
percent, or a DLCO (SB) of 56 to 65 percent predicted.  A 60 
percent rating is warranted when the veteran exhibits 
symptoms comparable with FEV-1 of 40 to 55 percent predicted 
or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 
percent predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  When FEV-1 is less 
than 40 percent of predicted value, or FEV-1/FVC is less than 
40 percent, or DLCO (SB) is less than 40 percent predicted, 
or maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or cor 
pulmonale (right heart failure), or right ventricular 
hypertrophy or pulmonary hypertension (shown by Echo or 
cardiac catheterization), or episode(s) of acute respiratory 
failure or if the veteran requires outpatient oxygen therapy, 
the disability is rated 100 percent disabling.  38 C.F.R. § 
4.97, Diagnostic Code 6600 (2000).  

The VA examined the veteran in July 1999.  The diagnosis was 
pulmonary sarcoidosis, confirmed by x-ray on 7-1-99.  The 
examiner indicated that pulmonary function tests were 
performed and that a chest x-ray was done.  However, these 
reports were not included in the claims file.  The VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  The assistance provided by the VA 
shall include obtaining records of relevant medical treatment 
or examination of the appellant at VA health-care facilities.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

As indicated above active disease or residuals of sarcoidosis 
may also be rated as chronic bronchitis under the provisions 
of Diagnostic Code 6600.  The Board is unable to rate the 
veteran's pulmonary sarcoidosis under Diagnostic Code 6600, 
as the pulmonary function tests were not included in the 
claims file.  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO is to obtain the July 1999 
pulmonary function tests and chest x-ray.  
These reports should be associated with 
the claims folder.  If the July 1999 
pulmonary function tests and chest x-ray 
are unavailable then new pulmonary 
function tests and chest x-ray should be 
performed.  

2.  After the completion of the above 
development, the RO should readjudicate 
the veteran's claim for increased 
evaluation for his service-connected 
pulmonary sarcoidosis under the criteria 
for chronic bronchitis, 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2000).  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

